282 S.W.3d 397 (2009)
James A. HILL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69092.
Missouri Court of Appeals, Western District.
April 7, 2009.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
*398 Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS and ALOK AHUJA, JJ.
Prior report: 190 S.W.3d 604.

ORDER
PER CURIAM:
James A Hill appeals the circuit court's judgment denying his motion for post-conviction relief following an evidentiary hearing. After a jury trial, Hill was convicted in Jackson County Circuit Court of one count of assault in the first degree, § 565.050, RSMo 2000; one count of robbery in the first degree, § 569.020; and one count of armed criminal action, § 571.015. Hill contends he received ineffective assistance of counsel at trial because his attorney conceded his guilt to certain lesser included offenses, and failed to call particular witnesses in Hill's defense. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).